Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee ee ee ee eee eee ee ee eee xX

MARY CORRADINO, No. 19-Civ.-
Plaintiff, COMPLAINT

- against -

LIQUIDNET HOLDINGS INC., AND SETH

MERRIN,
Defendants.

wee ee ee ee X

Plaintiff Mary Corradino (“Corradino”) by her attorneys, Vladeck, Raskin &
‘Clark, P.C., complains of defendants Liquidnet Holdings, Inc. (“Liquidnet” or “the Company”)
and Seth Merrin (“Merrin”) (collectively “defendants”) as follows:

NATURE OF CLAIMS

l. “Are you ever going to come home with me? How about tonight?” “Have
you had an affair?” “What do you do for sex?” “You look like you would enjoy a big fat
Cuban.” These are among the sexually harassing comments that Corradino, an experienced
Human Resources (“HR”) professional, has had to endure during her tenure at Liquidnet. Much
of this conduct has been perpetrated by the Company’s Chief Executive Officer Seth Merrin,
who has made clear that he wants to have a sexual relationship with Corradino. Remarkably, the
conduct has continued despite Corradino’s complaints and her efforts to make the harassment
stop. Sadly, the result of Corradino’s efforts is that her career path has been blocked and she is
now being marginalized and pushed out.

2. Corradino brings this action to remedy sexual exploitation in violation of

the Trafficking Victims Protection Act, 18 U.S.C.A. § 1591; 1595 (“TVPA”).

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 2 of 14

3. In addition, Corradino brings this action to remedy sex discrimination and
retaliation for opposition to. unlawful practices in violation of the New York State Human Rights
Law (“NYSHRL”), N.Y. Exec. Law § 296, and the New York City Human Rights Law
(“NYCHRL”), New York City Administrative Code, § 8-107(1)(a).'

JURISDICTION AND VENUE

4, Jurisdiction of this court is proper under 28 U.S.C. §1331 and 18 U.S.C.A.
§ 1591; 1595 as the cause of action arises under federal law.

5. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
defendant’s U.S. headquarters is located in New York, New York and a substantial part of the
events or omissions giving rise to these claims occurred within this District.

6. This Court has supplemental jurisdiction over plaintiff's NYCHRL and
NYSHRL claims pursuant to 28 U.S.C. § 1367 because these claims closely relate to her TVPA
claims, having arisen out of a common nucleus of operative facts, such that all claims form part
of the same case or controversy.

PARTIES

7. Corradino is a resident of New York State. She has worked at Liquidnet

for 13 years. Her current position is “Global Head of Talent Acquisition and Director, HR

Business Partners.”

} Corradino will file a charge of discrimination against Liquidnet with the United States Equal Opportunity
Employment Commission (the "EEOC") alleging sex discrimination and retaliation under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII"), When Corradino receives the notice of her
right to sue from the EEOC, she will seek to amend the Complaint to add claims for discrimination and retaliation
under Title VII. The facts set forth herein support those claims as well, and therefore there will be no prejudice to
Liquidnet by this procedure.

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 3 of 14

8. Liquidnet is a holding company specializing in global financial services
and technology. Liquidnet has over 450 employees. Liquidnet has locations in several cities
throughout the world. Its global headquarters is in New York, New York.

9. Merrin is a New York City resident. He is the CEO and majority owner of

Liquidnet.

FACTUAL ALLEGATIONS
Plaintiff's Background and Employment with Liquidnet

10. Corradino is a renowned HR professional with years of experience in
human capital management, talent acquisition, executive coaching, and sales. Since graduating
summa cum laude from The College of William and Mary, Corradino has worked for high-
profile companies, including as a Division Director for the staffing agency Robert Half
International (“RHT’), now a Fortune 500 Company. In ‘that role, Corradino was ranked
numerous times as one of RHI’s top ten recruiters globally and led RHI’s number one placement
team in the world.

11. Méerrin founded Liquidnet in 2001. Shortly afterwards, Corradino, who
was then working as a recruiter, took on Liquidnet as a client. She worked with Liquidnet in this
capacity for approximately four years.

12, In or around December 2006, Liquidnet hired Corradino as a full-time
employee with the title of Global Head of Recruiting. In this position, Corradino reported
directly to the Global Head of HR and, as second-in-command in HR, Corradino also worked
closely with Merrin.

13, Corradino quickly became known as a top performer for Liquidnet. As a

result, in 2010, Liquidnet promoted Corradino to assume the responsibilities of the former Head

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 4 of 14

of HR Generalists. She also took on numerous other tasks, including general and international
HR functions, as well as compensation and benefits. At the same time, Corradino became
responsible for oversight of all HR Generalist and Compensation and Benefits staff.

14,  Liquidnet recognized Corradino’s potential. For example, Liquidnet held
an annual offsite meeting, where, among other things, executives identified employees with
strong leadership potential. These names were selected by Merrin and Corradino’s supervisor,
among others. Corradino was included among that list of top performers each year from 2012 to

2018.

Sexual Harassment

15, Unfortunately, to progress within the Company, Corradino has had to
tolerate a culture of sexual harassment. Corradino herself was subjected to pervasive sexual
harassment by a number of senior leaders at Liquidnet and specifically, by Merrin, the CEO.

16. Over the course of Corradino’s career, Merrin has continually pressured
Corradino to have sex with him.

17. In or around mid-to-late 2014, during a business meeting in Merrin’s
office, Merrin asked Corradino, “What do you do for sex?” Corradino was dumbfounded and
wanted to change the subject.

18. That Merrin wanted to have a sexual relationship with Corradino was
obvious to Corradino’s colleagues, and particularly humiliating for Corradino. The current Head
of Europe, the Middle East, and Africa (“EMEA”) and Global Head of Sales at Liquidnet stated
that Corradino should date Merrin in order to advance her career. He told Corradino she should
“take one for the team.” Corradino told hirn that she was not interested in Merrin and that she

does not mix business and personal matters. The Head of EMEA responded by telling Corradino

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 5 of 14

that “not all women are like that” and that “some would not care and just be with him to get
ahead because he has a lot of money.”

19. Although Corradino had never reciprocated Merrin’s advances, Merrin’s
conduct toward Corradino continued to escalate.

20. In or around December 2014, for example, Merrin asked Corradino, in
front of the then Company’s CTO and his wife, “Are you coming home with me tonight? Are
you ever going to come home with me?” Corradino was, once again, humiliated. Merrin’s
comments were so inappropriate that the then-CTO confessed to Corradino, “T couldn’t believe
that, in this day and age. If you ever need me to tell that one, I would.” Corradino told him that
she had experienced “bad behavior,” often from Merrin and some of the other Leadership men in
the office and did not know what to do about it.

21. Merrin also frequently made inappropriate comments to Corradino about
other female colleagues. For example, at a Company holiday party, Merrin gave a “toast” to a
female employee’s husband, thanking the husband for letting Merrin “use his wife” for the past
few weeks.

22. ‘In or about May 2018, Merrin gave a quarterly “state of the company”
presentation to Liquidnet employees. Towards the end of his presentation, Merrin answered a
question about the status of the Company’s Initial Public Offering, announcing “here’s the
money shot,” referring to a vulgar term used in pornography. Several employees (all men) who
attended the presentation laughed loudly at this, other people in the room looked around in
discomfort.

23. Following the meeting, Corradino spoke with the Company’s General

Counsel (“GC”) to protest Merrin’s sexual harassment. Corradino told the GC that, particularly

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 6 of 14

in the wake of the “Me Too” movement, Merrin’s statements put the company at risk. The GC,
who also attended the presentation, agreed with Corradino and said she would talk to Merrin
about his conduct.

24. This was not Corradino’s only complaint. In or around early 2018,
Corradino told her supervisor that she personally has had to field inappropriate comments from
senior leadership. Corradino said that she was concerned about what was happening to other
women at Liquidnet if Corradino was still being subjected to this type of behavior.

25. In or around February 2018, Corradino suggested that the Company act
quickly to implement appropriate training, and identified and proposed specific training
solutions, Remarkably, Corradino’s supervisor and others disagreed that the problems needed
to be addressed urgently. As a result, the changes Corradino suggested were not implemented
until over four months later and were not rolled out to the entire United States division for
Liquidnet until September or October 2018.

26. Unfortunately, Corradino continued to be sexually harassed by Merrin.
On or about July 16, 2018, for example, Merrin once again hit on Corradino, asking her, “Are
you ever coming home with me? How about tonight?”

27. Merrin’s inappropriate conduct continued even after the training. In April
2019, Corradino had ‘lunch with Merrin and several other male leaders where Merrin continued
to make sexualized comments, including stating that “watching Game of Thrones with [his]
daughter was like watching porn with her”; that he was “having dinner with Charlize Theron
over the [upcoming} weekend and would like to get with her”; and that a male employee who is
openly gay, “didn’t know what he was missing” by not having sex with women.

28. During this April 2019 lunch, Merrin also turned his attention to

1061649 vi
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 7 of 14

Corradino, repeatedly asking her, “When are you going to get married,” and “When are you
going to marry me.” Corradino asked Merrin to stop, telling him that people would start a
“vicious rumor” about them. Merrin responded by looking at Corradino with a hurt expression,
saying “really, Mary, a vicious rumor.”

29. As Corradino suspected, word spread about Merrin’s comments. A week
or so after the April 2019 lunch, Liquidnet’s Head of Operations, told Corradino that he was
“sorry to hear what happened.” He further stated, “with all the training you all have done around
here, I stilf can’t believe Seth [Merrin] doesn’t get it. You all neutered me.” The Head of
Operations told Corradino he would speak to Merrin about the incident.

30. | Approximately two weeks after the April 2019 lunch, another colleague,
who also attended the lunch, complained to Corradino about Merrin’s behavior. This employee,
who is gay, told Corradino that he felt Merrin’s comments were inappropriate, especially about
the gay colleague “[not] know[ing] what he was missing” by not having sex with women.

31.  Corradino was far from the only woman sexually harassed by Merrin. For
example:

a. Merrin asked Liquidnet’s female GC, “How many drinks would I have
to buy you so you would sleep with me?”

b. Upon information .and belief, Merrin required his female assistant to
order prostitutes for him;

c. Merrin incessantly texted a junior female employee who made clear
that she was not romantically interested in him; and

d. Merrin asked another female management-level employee to “go

home” with him.

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 8 of 14

Other Sexual Harassment

32.  Merrin was not the only sexual harasser at Liquidnet. In or around winter
2009, the then COO asked Corradino to go out with him for a drink at the bar below Liquidnet’s
offices. While at the bar, the COO, who was married, asked Corradino, “Have you ever had an
affair?” He.told Corradino that he had done so “a few times.” Corradino, understanding that she
was being propositioned for sex, responded by stating that she “did not mix men with work” and
does not “mess around with married men.” The COO then suggestively asked Corradino, “What
do you think, I’d leave my wife for you?”

33. Between 2009 and 2011, Liquidriet’s Head of Member Services also asked
Corradino out multiple times, including asking Corradino to join him at his beach house for the
weekend. The Head of Member Services frequently complimented Corradino’s appearance,
intelligence, and “strength as a woman.” He made clear that his interest in Corradino was sexual.
For example, the Head-of Member Services saw Corradino showing another Liquidnet employee
a video on YouTube in the Liquidnet offices. Merrin joked that Corradino was “looking at porn,”
embarrassing Corradino. The Head of Member Services responded, in front of everyone present
at the meeting, including Corradino’s direct supervisor, that he was “distracted for a second, I
mean Mary and porn in the same sentence,”

.34, The former Head of EMEA repeatedly asked Corradino to go out with
him. Corradino did not reciprocate. Nevertheless, after an offsite dinner meeting with members
of Liquidnet senior leadership, he propositioned Corradino for sex, asking her to join him in a
hotel room, Corradino said no.

35. In or about July 16, 2018, Liquidnet’s then Asia Pacific (““APAC”) Chief

Operating Officer asked Corradino multiple times to “take [him] home tonight.” Corradino

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 9 of 14

reported the sexual harassment to Liquidnet’s Head of HR for APAC, as well as to Corradino’s
supervisor.

36. The next night, Corradino attended another group dinner with members of
senior leadership. Towards the end of the dinner, some members of the group let to go smoke
cigars. As he was leaving, the current Head of EMEA and Global Head of Sales at Liquidnet,
loudly told Corradino, “You look like you would enjoy a nice big fat Cuban.” Corradino,
surprised and embarrassed by the sexual implications of his comments, excused herself and left.

37.  Corradino also learned that Liquidnet’s executives had been making
sexual comments about Corradino behind her back. For example, Corradino’s colleagues in
Liquidnet’s London office have repeatedly referred to her as “sexy” and stated that they “love”
her.

38. Moreover, in around 2008 or 2009, Corradino began to ‘shspect that her
direct supervisor, the Global Head of HR, had developed a sexual interest in her. During that
time, Corradino’s supervisor lavished unwanted praise on Corradino’s appearance and
personality (well beyond what was professionally appropriate), telling Corradino, “You are-the
whole package, smart, soulful, and beautiful” and “You have an incredible presence.” '

39. Corradino believed that these flirtatious comments, coming from*her boss,
not to mention the. Head of HR, were inappropriate. Nevertheless, Corradino continuéd to be
polite to her supervisor who effectively controlled Corradino’s future at the Company.

40. In or around summer 2009, Corradino’s supervisor learned for thé first
time that Corradino had a boyfriend and effectively stopped speaking to Corradino for about a
week. Corradino’s supervisor subsequently became cool and less friendly towards Corradino,

41, In or around March 2014, Corradino began dating a new man. When her

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 10 of 14

supervisor learned that Corradino was dating someone new, the supervisor once again reacted in
an upset and accusatory fashion, asking Corradino, “Why didn’t you tell me about this?”
Retaliation

42, Over the past year and a half, Merrin and Corradino’s supervisor have
made clear that they are no longer interested in fostering Corradino’s growth at Liquidnet and, to
the contrary, that they would block Corradino from future opportunities.

43. For example, Corradino’s supervisor has refused to have further
discussions about Corradino’s potential for advancement. Moreover, the supervisor has told
others that Corradino would not be a “successor” and would be leaving with a “package.”

44, On or about August 21, 2019, Corradino’s supervisor showed Corradino
restructuring plans, which would effectively strip Corradino of many of her responsibilities,
including headcount planning, the employee and peer recognition program, new hire orientation
and onboarding, external surveys and the Workplace Experience function and team. According
to the supervisor, Merrin “supported” the restructure.

45. The next day, August 22, 2019, Corradino asked her supervisor about
what the changes to her responsibilities would mean for her career at the Company. Corradino’s
supervisor urged Corradino to leave the Company, saying, “You are young, start new and start

over somewhere else. You don’t seem happy.”

FIRST CAUSE OF ACTION
TVPA

46. Plaintiff repeats and realleges paragraphs 1 through 45 above.
47, By the acts and practices described above, defendants have subjected
plaintiff to sexual exploitation by offering something of value—job advancement

opportunities—in exchange for sex.

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 11 of 14

48. Defendant is a multi-national company that engages in interstate
commerce.

49. Plaintiff suffered and will continue to suffer irreparable injury, monetary
damages, mental anguish, emotional distress, humiliation, and other compensable damages as a
result of defendants’ practices.

SECOND CAUSE OF ACTION
NYSHRL: Discrimination

50. Plaintiff repeats and realleges paragraphs 1 through 49 as if fully set forth
herein.

51. By the acts and practices described above, defendants, in violation of the
NYSHRL, discriminated against plaintiff on the basis of her sex.

52. Defendants acted intentionally and with malice and/or reckless
indifference to plaintiffs statutorily protected rights.

53. Plaintiff has suffered and will continue to suffer irreparable injury, monetary
damages, mental anguish, emotional distress, humiliation, and other compensable damages as a
result of defendants’ discriminatory practices.

THIRD CAUSE OF ACTION
NYSHRL: Retaliation

54. _ Plaintiff repeats and realleges paragraphs | through 53 as if fully set forth
herein.

55..__ By the acts and practices described above, defendant, in violation of the
NYSHRL, retaliated against plaintiff because of her opposition to defendants’ unlawful conduct.

56. Defendants acted intentionally and with malice and/or reckless

indifference to plaintiff's statutorily protected rights.

1061649 vl
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 12 of 14

57. Plaintiff has suffered and will continue to suffer irreparable injury, monetary
damages, mental anguish, emotional distress, humiliation, and other compensable damages as a
result of defendants' discriminatory practices.

FOURTH CAL'ISE OF ACTION
NYCHRL: Discrimination

58. Plaintiff repeats and realleges paragraphs 1 through 57 as if fully set forth
herein.

59. By the acts and practices described above, defendants, in violation of the
NYCHRL, discriminated against plaintiff on the basis of her sex.

60. Defendants acted intentionally and with malice and/or reckless
indifference to plaintiff's statutorily protected rights.

61. Plaintiff has suffered and will continue to suffer irreparable injury, monetary
damages, mental anguish, emotional distress, humiliation, and other compensable damages as a
result of defendants’ discriminatory practices.

FIFTH CAUSE OF ACTION
NYCHRL: Retaliation

62. Plaintiff repeats and realleges paragraphs 1 through 61 as if fully set forth
herein.

63. By the acts and practices described above, defendant, in violation of the
NYSHRL, retaliated against plaintiff because of her opposition to defendants’ unlawful conduct.

64. Defendants acted intentionally and with malice and/or reckless

indifference to plaintiff's statutorily protected rights.

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 13 of 14

65. Plaintiff has suffered and will continue to suffer irreparable injury, monetary
damages, mental anguish, emotional distress, humiliation, and other compensable damages as a
result of defendants’ discriminatory practices.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment:

(a) declaring the acts and practices complained of herein to be violations of the
TVPA, the NYSHRL, and the NYCHRL.

(6) enjoining and permanently restraining these violations of the TVPA the
NYSHRL, and the NYCHRL.

(c) directing defendants to take such affirmative steps as are necessary to ensure
that the effects of these unlawful practices are eliminated and do not continue to affect plaintiff's
employment opportunities;

(d) directing defendants to place plaintiff in the position she would have
occupied but for defendant's discriminatory and retaliatory treatment of her, and making her whole
for all earnings and other benefits she would have received but for defendant's discriminatory
treatment, including but not limited to wages, including back pay and front pay, bonuses, and other
lost benefits;

(f) directing defendants to pay plaintiff punitive damages under the TVPA;

(g) directing defendants to pay plaintiff compensatory damages, including
damages for emotional distress, humiliation, pain and suffering, and injury to professional standing
and reputation;

(h) directing defendants to pay plaintiff additional amounts as punitive

damages;

1061649 v1
Case 1:19-cv-10434-LGS Document1 Filed 11/08/19 Page 14 of 14

(i) awarding plaintiff such interest as is allowed by law, and damages for any
adverse tax consequences stemming from an award;

(j) awarding plaintiff the costs of this action, together with reasonable attorneys’

fees; and
(k) | awarding such other and further relief as this Court deems necessary and
proper.
DEMAND FOR A TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff demands
a trial by jury in this action.

Dated: New York, New York
November 8, 2019

——

=

By: = Pal = =
Valdificut—
Emily Miller
Attorneys for Plaintiff
565 Fifth Avenue, 9th Floor
New York, New York 10017
(212) 403-7300

VLADECK, RASKIN-&-CL ARK, P.C.

1061649 v1
